Opinion filed March 11, 2021




                                        In The


        Eleventh Court of Appeals
                                     __________

                               No. 11-21-00030-CV
                                     __________

                            IN RE TAMARA FORD


                          Original Mandamus Proceeding

                      MEMORANDUM OPINION
      Relator, Tamara Ford, filed this original petition for writ of mandamus in
which she requests that we instruct the Honorable Shane Long, presiding judge of
the County Court of Palo Pinto County, to rule on Relator’s February 25, 2021
motion to reinstate her appeal from the judgment of the justice court in a forcible
detainer action and/or to reconsider the dismissal of the appeal. Relator also requests
that, in order to preserve and protect this court’s jurisdiction, we stay all proceedings
in the underlying case pending a ruling from this court. The mandamus record
provided by Relator consists solely of the motion to reinstate.
      To be entitled to relief by mandamus, Relator must show that the trial court
clearly abused its discretion and that Relator lacks an adequate appellate remedy. In
re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig.
proceeding); see also In re Murrin Bros. 1885, Ltd., 603 S.W.3d 53, 56 (Tex. 2019)
(orig. proceeding). After reviewing the petition and the record, we conclude that the
petition is deficient, see TEX. R. APP. P. 52.7(a)(1), and that, in any event, Relator
has an adequate appellate remedy, see Brigandi v. Am. Mortg. Inv. Partners Fund I
Tr., No. 02-16-00444-CV, 2017 WL 1428726, at *2 (Tex. App.—Fort Worth
Apr. 20, 2017, pet. dism’d) (mem. op.) (per curiam); In re Brigandi, No. 02-16-
00414-CV, 2016 WL 6803895, at *1 (Tex. App.—Fort Worth Nov. 17, 2016, orig.
proceeding) (mem. op.) (per curiam).
      Accordingly, we deny the petition for writ of mandamus. We also deny as
moot Relator’s request that all underlying proceedings in the case be stayed pending
a decision from this court.


                                                    PER CURIAM



March 11, 2021

Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                          2